DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/29/2021. 
In the filed response, claims 1, 2, 11-13, and 19 have been amended, where claims 1 and 13 are independent claims. Further, claims 4 and 15 have been canceled.
Accordingly, Claims 1-3, 5-14, and 16-20 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Examiner acknowledges Applicant’s arguments regarding prior art Liu in relation to the filed amendments, specifically the new limitation “determine whether the brightness of the facial skin image is included in a predesignated target brightness range, when the brightness of the facial skin image is out of the predesignated target brightness range, calculate, for obtaining a final image having a predesignated target brightness with respect to the facial skin image, a proportion between the predesignated target brightness and the identified brightness, wherein the predesignated target brightness is a brightness value included in the predesignated target brightness range” as recited for e.g., in claim 1 (see pg. 11 of remarks).  Given the aforementioned limitation, an updated search yielded new prior art Lee US 2017/0272638 A1 (PTO 892), hereinafter referred to as Lee, which Examiner respectfully submits is an analogous art in the same or similar field of endeavor. Specifically Lee provides a method for adjusting the “and store the recaptured user image as the final image”.  Specifically Prentice provides a means for a digital camera to adjust the exposure level based on identified scene types (e.g., Figs. 5-6) having different lighting so as to better preserve the features/highlights of a captured scene, include the face(s) of an individual, that would be otherwise lost (col. 1 lines 56-63). Regarding the teachings of both Lee and Prentice, please see the office action below for details.
3.	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case for the reasons given, which are further elaborated on below, the Examiner respectfully submits that new prior art Lee and Prentice in combination with the art of record (notably Liu), teach the disclosed features of the instant claims given their broadest reasonable interpretation (BRI).


5.	The Examiner also acknowledges Applicant’s amendments regarding the rejection of claim 12 under 35 U.S.C. 112(b). Accordingly, the rejection is withdrawn.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	In light of the foregoing, Claims 1-3, 5-14, and 16-20 have been examined and are pending.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2009/0185358 A1), in view of Lee (US 2017/0272638 A1) and in further view of Prentice et al. (US 9,819,852 B2), hereinafter referred to as Liu, Lee and Prentice, respectively.
Regarding claim 1, Liu discloses “An electronic device, comprising: at least one camera [See camera 62 in Fig. 3 (para 0020) for capturing images of a person 64]; at least one light source [See lighting array 56 in Fig. 3 for illuminating the person for image capture]; and at least one processor configured to control the at least one camera to capture a user image [Liu’s system 52 employs various processors for implementing the functions described therein (e.g., para 0063-0064) which are understood to include capturing images of the person], identify a brightness of a facial skin image from the user image [Liu determines overall brightness of a captured image of the person (para 0019 and 0022). The system can analyze the face and determine whether the skin tone is optimal (para 0022-0025) based on advantageous skin tones. Adjustments in control parameters can otherwise be made (see below). Also see luminance value L2 of the face of the user 108 in Lee (Fig. 4) below for added support], determine whether the brightness of the facial skin image is included in a predesignated target brightness range [see Lee below], when the brightness of the facial skin image is out of the predesignated target brightness range [see Lee below], calculate, for obtaining a final image having a predesignated target brightness with respect to the facial skin image [See Lee below], a proportion between the predesignated target brightness and the identified brightness, wherein the predesignated target brightness is a brightness value included in the predesignated target brightness range [See Lee below], determine at least one of a capture control parameter of the at least one camera [Liu’s camera focal or exposure settings for example can be  adjusted (para 0028)] and an output control parameter of the at least one light source [Liu also provides full and partial spectral lighting adjustments (e.g., para 0028). See Lee below for added support], based on the calculated proportion [Liu’s system determines the brightness of the image based on migrating the brightness of the subject image to the target spectrum(e.g., para 0019)], and control the at least one camera to recapture the user image according to the at least one of the determined capture control parameter and the determined output control parameter of the light source [see e.g., para 0028 and Fig. 5 where a combination of full spectrum lighting adjustment and exposure adjustment may produce another image (e.g., a 3rd) having a desirably lit subject with an appealing skin tone coloration (para 0018). Reference disclosed gradient descent algorithm for performing control parameter adjustments] and store the recaptured user image as the final image” [See Prentice below for support]

Lee on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation, i.e., “determine whether the brightness of the facial skin image is included in a predesignated target brightness range [range can be from 0 to target value TH (para 0019). Processor generates LDM in Fig. 4. Applied methodology of Fig. 8 determines whether objects in image fall in or outside of luminance range relative to TH], when the brightness of the facial skin image is out of the predesignated target brightness range [L2 (luminance of user's face) exceeds target value TH (i.e., is greater than the range of 0-TH). See e.g., para 0019.], calculate, for obtaining a final image having a predesignated target brightness with respect to the facial skin image [Lee does not explicitly address capturing a final image after the lighting adjustment; however, those skilled in the art would recognize subsequent images could be taken with the adjusted lighting set to TH in order to prevent the user from damaging their eyes (para 0002). See ], a proportion between the predesignated target brightness and the identified brightness, wherein the predesignated target brightness is a brightness value included in the predesignated target brightness range [When luminance value (e.g., L2) exceeds TH (which is based on reflection coefficient of human skin), the lighting source is adjusted to be close to TH]

Although Liu and Lee disclose the foregoing, they do not explicitly reveal taking another image following the adjustments made and storing the recaptured user image as the final image. Prentice on the other hand from the same or similar field of endeavor is found to disclose recapturing an image following adjustments and storing said image. Specifically, “and store the recaptured user image as the final image” [See claim 9 of Prentice with respect to adjusting a camera’s exposure settings based on a preview image for capturing a final image on the image sensor which can be subsequently stored. Also refer to Fig. 2 and associated text]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting control disclosed by Liu and Lee to add the teachings of Prentice as above for providing a means for a digital camera to adjust the exposure level based on identified scene types (e.g., Figs. 5-6) having different lighting so as to better preserve the features/highlights of a captured scene, include the face(s) of an individual, that would be otherwise lost (col. 1 lines 56-63).
Regarding claim 3 Liu, Lee, and Prentice teach all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Liu further discloses “wherein the at least one processor is further configured to obtain a first user image in an on state of the light source and a second user image in an off state of the light source as the recaptured user image.” [Given the BRI of the limitation, Liu (e.g., para 0026) shows that in captured underwater scenes (for example), blue light in an RGB lighting array 56 (i.e., light source) may cause undesired effects (i.e., when all light sources are on); hence, using only red and green lights of the array may provide a wider range of desirable color adjustments in captured underwater subjects (i.e., blue light is off). See para 0020 for further support]     
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1.
Claims 2, 5-10, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Lee, in further view of Prentice, and in further view of Yasuhiro M. et al. (JP2009182461 A – see English translation PTO 892), hereinafter referred to as Yasuhiro.
Regarding claim 2, Liu, Lee, and Prentice teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Although Liu and Lee can determine the brightness of the subject image (e.g., para 0019), Liu, Lee, and Prentice are silent with respect to the method for determining said brightness, i.e., “wherein the at least one processor is further configured to calculate a difference between a first user image obtained when the at least one light source is in an on state and a second user image obtained when the light source is in an off state to identify the brightness of the facial skin image.”  
However Yasuhiro from the same or similar field of endeavor is found to disclose the aforementioned limitation. [Yasuhiro shows a difference image can be determined between an image when the light source is turned on and an image when the light source is turned off – see pg. 1 lines 10-27]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting control disclosed by Liu and Lee along with the 
Regarding claim 5 Liu, Lee, and Prentice teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not explicitly disclose the limitation of claim 5. Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose “wherein the at least one processor is further configured to determine whether the second user image obtained in the off state of the light source meets an external light neglecting condition” [Yasuhiro teaches turning the light source off (i.e., reflected light off target is due to ambient/external light only). Exposure is based on the number of pixels satisfying conditions (pg. 5, para 0008). The foregoing must require processing to execute the functions disclosed therein.] and, when the external light neglecting condition is met [when the number of pixels whose S/N is less than the predetermined value (para 0018), i.e. condition is met], determine that the first user image obtained in the on state of the light source is an image for skin analysis.” [the exposure amount can be set to an appropriate range to improve image quality (para 0018) that would help benefit subsequent analyses of images. Yasuhiro’s teachings are related to face recognition (para 0002 on pg. 2) which can be considered a similar analysis of a person’s biometric] 
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 6 Liu, Lee, and Prentice teach all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not disclose 
Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation. [Yasuhiro teaches turning the light source off (i.e., reflected light off target is due to ambient/external light only). Exposure is based on the number of pixels satisfying conditions (pg. 5, para 0008). The foregoing must require processing to execute the functions disclosed therein.] and, when the external light neglecting condition is not met, control the at least one camera to recapture the user image according to the determined capture control parameter in the off state of the light source. [When the number of pixels of an image (e.g., 2nd image) exceeds a threshold/specified value (i.e., condition not met), a camera exposure amount (i.e., capture control parameter) is controlled for reducing the amount]
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 7  Liu, Lee, Prentice and Yasuhiro teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not disclose “wherein the at least one processor is further configured to obtain an image for skin analysis by comparing the first user image recaptured in the on state of the light source with the second user image recaptured according to the determined capture control parameter in the off state of the light source. 
Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation.[Yasuhiro shows a difference image can be obtained between an image when the light is on and an image when the light is off. See e.g., pg. 1 lines 10-20. Since Yasuhiro describes images for face authentication, the facial image can be reasonably construed as facial skin image. The foregoing must require processing to execute the functions disclosed therein.]
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 8  Liu, Lee, Prentice and Yasuhiro teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not disclose “wherein the at least one processor is further configured to determine a proportion of at least one pixel exceeding a predesignated pixel value among pixels corresponding to at least a portion of the second user image obtained in the off state of the light source.”  
Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation. [Yasuhiro identifies a number counting of pixels when the light source is off (i.e., a proportion of at least one pixel). This is compared to a threshold value. The foregoing must require processing to execute the functions disclosed therein.]
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 9  Liu, Lee, Prentice and Yasuhiro teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not disclose “wherein the at least one processor is further configured to perform an operation of identifying the brightness of the facial skin image when the proportion of the at least one pixel is less than a predesignated proportion.”
Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation. [the number of pixels counted is based on the brightness value of the image. Further, Yasuhiro shows the condition when the S/N ratio of the total count is less than a predetermined value (para 0018). The foregoing must require processing to execute the functions disclosed therein.]
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 10  Liu, Lee, Prentice and Yasuhiro teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Liu, Lee and Prentice however do not disclose “wherein the at least one processor is further configured to re-perform an operation of identifying the brightness of the user image when the proportion of the at least one pixel is not less than a predesignated proportion.” Yasuhiro on the other hand from the same or similar field of endeavor is found to disclose the aforementioned limitation. [Yasuhiro (pg. 1 lines 10-27) shows condition when total no. of pixels counted exceeds a predetermined threshold (i.e., is not less than a predesignated proportion). Moreover para 0018 reveals the luminance value of an hourly image, therefore implying repeated operations for determining the S/N ratio of each pixel calculated from the brightness values] 
The motivation for combining Liu, Lee, Prentice, and Yasuhiro has been discussed in connection with claim 2, above. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the device of Claim 2. The comparison of a 1st and 2nd user image when the light source is on and off, respectively, is analogous to calculating a difference between the 1st and 2nd user image when the light source is on and off, respectively; hence, the prior art used in the rejection of claim 2 also applies to claim 14.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the device of Claim 5. If the external light neglecting condition is met (see e.g., 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the device of Claim 6.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the device of Claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the device of Claim 8. Since a second user image is a user image, the prior art of claim 8 is relevant in the rejection of claim 19.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the device of Claim 9.

	Allowable Subject Matter
12.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
11. (Currently Amended): The electronic device of claim 6, wherein the at least one processor is further configured to control the at least one camera to obtain a plurality of 5images for skin analysis according to the determined capture control parameter and synthesize the plurality of images 
12. (Currently Amended): The electronic device of claim 3, wherein when a pixel value of at least one pixel among pixels included in the user image to be recaptured exceeds a threshold pixel value of the at least one camera, the at least one processor is further configured to re-determine the capture control parameter, obtain a plurality of user images based on the re-determined capture control parameter, and obtain an image for skin analysis by synthesizing the plurality of user images.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486